With respect to the order entered October 5, 1950, we think Special Term was justified, in the exercise of discretion in denying the application of Osterman & Hutner,- et al., for leave to intervene as parties to the action. Apparently, however, the court entertained the applicant’s motion on the merits and we have fully considered the motion upon the merits. Order unanimously modified to the extent of granting the application to intervene, for the purpose of this appeal and, as so modified, affirmed, with one bill of $20 costs and disbursements to the respondents. Present — Peck, P. J., Cohn, Van Voorhis, Shientag and Heffeman, JJ. [See post, p. 765.]